Citation Nr: 0840154	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-38 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the colon, Stage IV, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for liver metastasis, 
to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied the benefits sought on 
appeal.


FINDING OF FACT

In September 2008, the Board learned that the veteran passed 
away in December 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran passed away during the pendency of 
the appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The claim for service connection for adenocarcinoma of the 
colon, Stage IV, to include as a result of exposure to 
herbicides, is dismissed.

The claim for service connection for liver metastasis, to 
include as a result of exposure to herbicides, is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


